Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5 and 10-16 in the reply filed on 02/09/2022 is acknowledged.  Claims 1-4 and 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The abstract of the disclosure is objected to because it is not directed to the elected method claims.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BLASTING PROCESSING METHOD USING SHOT MEDIA.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 5, lines 5 and 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what exactly sets apart the limitations of “substantially continuous” and “substantially the same” from “continuous” and “the same.” 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art fails to teach or fairly suggest the steps of loading into a blasting apparatus unused shot media having the claimed first and second groups with first and second peaks of bimodal and continuous particle diameter, operating the blasting apparatus to form an operating mix with fixed particle diameter distribution and projecting the shot media with the operating mix toward a processing unit, wherein the particle diameter distribution after forming the operating mix is unimodal, and a particle diameter segment corresponding to a maximum value of a frequency is the same as a particle diameter segment of the second particle group, in combination with the rest of the claim limitations.
Claims 5 and 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The closest prior art of WO2017/221894A1 teaches a cast steel shot material used for removing scale formed on the surface of a metal product by blast processing is provided with a first group of shot materials in which the particle diameter d1 falls in a first particle diameter interval                 
                    d
                    1
                    
                        
                            max
                        
                        ⁡
                        
                            ≥
                            d
                            1
                             
                            ≥
                            d
                            1
                            m
                            i
                            n
                        
                    
                
             and which has a maximum frequency P1 within the first particle diameter interval; and a second group of shot materials in which the particle diameter d2 falls in a second particle diameter interval                 
                    d
                    2
                    
                        
                            max
                        
                        ⁡
                        
                            ≥
                            d
                            2
                            ≥
                            d
                            2
                            m
                            i
                            n
                        
                    
                
             and which has a maximum frequency P2 within the second particle diameter interval. The first group and the second group satisfy the relationship d1max=d2min and the particle diameter frequency distribution for the shot materials configured from the first group and the second group is essentially continuous (Abstract).  However, WO2017/221894A1 fails to teach the steps of operating the blasting apparatus to form an operating mix with fixed particle diameter distribution and projecting the shot media with the operating mix toward a processing unit, wherein the particle diameter distribution after forming the operating mix is unimodal (from bimodal) in combination with the rest of the limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/04/2022